Opinion issued February 17, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-22-00042-CR
                            ———————————
            IN RE FLORIBETH SANDOVAL BENJUME, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Floribeth Sandoval Benjume, has filed a petition for writ of

mandamus (1) challenging the trial court’s orders quashing certain subpoenas issued

by relator and (2) requesting that we compel the trial court to conduct an in camera

inspection of certain materials.1 We deny the petition.



1
      The underlying case is The State of Texas v. Floribeth Sandoval Benjume, cause
      number 92061-CR, pending in the 461st District Court of Brazoria County, Texas,
      the Honorable Patrick Bulanek presiding.
                                 PER CURIAM

Panel consists of Justices Kelly, Goodman, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b)




                                          2